Exhibit 10.32

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS
BEEN REQUESTED IS OMITTED AND IS NOTED AS FOLLOWS **REDACTED**. AN
UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND
EXCHANGE COMMISSION.

AMENDMENT TO
LICENSE AND COLLABORATION AGREEMENT

     THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”),
is entered into this ___ day of June 2007 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Hørsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred to herein individually as a
“Party” or collectively, as the “Parties”.

BACKGROUND

     WHEREAS, Enzon and Santaris entered into the License and Collaboration
Agreement dated July 26, 2006 (the “Agreement”); and

     WHEREAS, Enzon and Santaris desire to amend and restate certain provisions
of the Agreement.

     NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

1.     Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

2.     Section 5.3 of the Agreement is hereby amended and restated in its
entirety as follows:

Generation and Delivery of LNA Compounds. Following the designation of the
Additional Targets, Santaris shall then, at its sole cost and expense, use its
Diligent Efforts to design, identify, synthesize, screen and select in cell
culture LNA Compounds that meet the applicable Compound Acceptance Criteria and
to generate and deliver to Enzon LNA Compounds for all Additional Targets in
roughly equal intervals within a [**Redacted**] period; provided, however, if
Santaris has successfully generated such LNA Compounds more frequently than
[**Redacted**] every [**Redacted**], Santaris may elect to deliver such LNA
Compounds to Enzon.

3.     The third sentence of Section 5.4 of the Agreement is hereby amended and
restated in its entirety as follows:

--------------------------------------------------------------------------------



Upon delivery by Santaris of at least [**Redacted**] of substance for at least
two (2) LNA Compounds meeting the applicable Compound Acceptance Criteria for an
Additional Target (each of which is an “Accepted LNA Compound”), Enzon shall pay
the amount required under Section 7.3; provided, however, in the event that
Santaris elects to deliver the LNA Compounds to Enzon more frequently than
[**Redacted**] every [**Redacted**] pursuant to Section 5.3, Enzon shall not be
required to pay the amount required under Section 7.3 more than [**Redacted**]
in any [**Redacted**] period pursuant to the terms of Section 7.3.

4.     The second sentence of Section 5.5 of the Agreement is hereby amended and
restated in its entirety as follows:

Enzon shall use its Diligent Efforts to determine, within [**Redacted**] after
delivery of the Accepted LNA Compound against each Additional Target from
Santaris, whether it wishes to select any Accepted LNA Compound to commence
pre-clinical toxicology studies; provided, however, if Santaris delivers the
Accepted LNA Compound for more than one Additional Target in any [**Redacted**]
period , Enzon shall have an additional period of time equal to the amount of
time such Accepted LNA Compound was delivered earlier than expected. For
example, if Santaris delivers Accepted LNA Compound against the sixth Additional
Target in the [**Redacted**] following the designation of the Additional
Targets, Enzon shall have [**Redacted**] from such delivery to make such
determination.

5.     The table in Section 6.1(a) of the Agreement is hereby amended and
restated in its entirety as follows:

Development Milestone   Time to Achieve    [**Redacted**]   [**Redacted**] after
delivery (or such longer
period of time as extended pursuant to
Section 5.5) by Santaris of the
Accepted LNA Compound
   [**Redacted**]  
(a) [**Redacted**] in respect of [**Redacted**]

(b) [**Redacted**] after the [**Redacted**] in
respect of [**Redacted**]; and

2

--------------------------------------------------------------------------------



Development Milestone   Time to Achieve       (c) in respect of other Selected
LNA Compounds,
[**Redacted**] after [**Redacted**]

6.     Section 7.3 of the Agreement is hereby amended and restated in its
entirety as follows:

Selected LNA Compound Acceptance Fees. Within thirty (30) days after the
delivery by Santaris of at least [**Redacted**] of LNA Compounds meeting the
Compound Acceptance Criteria for an Additional Target pursuant to Section 5.4,
Enzon shall pay US[**Redacted**] with respect to each of six (6) Additional
Targets; provided, however, in the event that Santaris elects to deliver the LNA
Compounds meeting the Compound Acceptance Criteria for more than one Additional
Target in any [**Redacted**] period, Enzon shall not be required to pay the
amount required under this Section 7.3 more than once in any [**Redacted**]
period. For example, if Santaris delivers at least [**Redacted**] of LNA
Compounds meeting the Compound Acceptance Criteria for two Additional Targets on
[**Redacted**] and delivers another [**Redacted**] of LNA Compounds meeting the
Compound Acceptance Criteria for the [**Redacted**] Additional Target on
[**Redacted**], Enzon shall owe Santaris a payment on [**Redacted**] for the
[**Redacted**] Additional Target, a payment on [**Redacted**] for the
[**Redacted**] Additional Target, and a payment on [**Redacted**] of the
following year for the [**Redacted**] Additional Target. If the first Event
Milestone Payment payable under Section 7.4 in respect of any Additional Target
is payable before the amount payable under this Section 7.3 in respect of such
Additional Target is payable, such amount payable under this Section 7.3 shall
be paid at the same time as such Event Milestone Payment is payable. For the
purpose of Section 10.4(b)(ii), the amounts payable under this Section 7.3 shall
accrue upon delivery of such quantities of LNA Compounds meeting the Compound
Acceptance Criteria for an Additional Target, even if the payment may be
deferred as provided above.

7.     Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

8.     Resolution of all disputes arising out of or related to this Amendment or
the performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction

3

--------------------------------------------------------------------------------



outside New York. To the extent there is any such dispute, such dispute will be
handled in accordance with the procedures set forth in Section 13 of the
Agreement.

9.     This Amendment may be executed in two or more counterparts (including by
facsimile or .pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the Parties have executed this Amendment in
duplicate originals by their proper officers as of the date and year first above
written.

SANTARIS PHARMA A/S   ENZON PHARMACEUTICALS, INC.                           By:
/s/ Keith McCullagh   By: /s/ Ivan Horak               NAME: Keith McCullagh  
NAME: Ivan Horak   TITLE: Chief Executive Officer   TITLE: Chief Scientific
Officer                                       By: /s/ Henrik Stage              
      NAME: Henrik Stage         TITLE: Chief Financial Officer        




EXECUTION PAGE TO SANTARIS-ENZON AMENDMENT TO LICENSE AND COLLABORATION
AGREEMENT

--------------------------------------------------------------------------------